Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 27 June 2022 has been entered. Claims 1-20 are pending. Applicant's amendments have overcome the claim objections previously set forth in the Final Office Action mailed 4 April 2022.
Response to Arguments
Applicant’s arguments, see pages 7-8 of the Remarks filed 27 June 2022, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive. In particular, the examiner is persuaded that Avidor fails to disclose that the razor cartridge comprises “an enclosed opening” as required by claim 1. The definition of ’enclose’ is surround or close off on all sides, and the opening of Avidor is not surrounded or closed off on all sides because at least one side of the opening is not surrounding or closed off. Therefore, the Applicant’s argument is persuasive, and the rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see page 9 of the Remarks filed 27 June 2022, with respect to the rejection of claim 8 under 35 USC 103 have been fully considered and are persuasive. In particular, the examiner is persuaded that Avidor fails to disclose that the razor cartridge comprises “an enclosed opening” as required by claim 8. The definition of ’enclose’ is surround or close off on all sides, and the opening of Avidor is not surrounded or closed off on all sides because at least one side of the opening is not surrounding or closed off. Therefore, the Applicant’s argument is persuasive, and the rejection of claim 8 has been withdrawn. 
Applicant’s arguments, see page 11 of the Remarks filed 27 June 2022, with respect to the rejection of claim 13 under 35 USC 103 have been fully considered and are persuasive. In particular, the examiner is persuaded that Avidor fails to disclose that the razor cartridge comprises “an enclosed opening” as required by claim 13. The definition of ’enclose’ is surround or close off on all sides, and the opening of Avidor is not surrounded or closed off on all sides because at least one side of the opening is not surrounding or closed off. Therefore, the Applicant’s argument is persuasive, and the rejection of claim 8 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
First, as noted in the Response to Arguments section above, US Pat. No. 5,933,960 to Avidor fails to disclose that the razor cartridge comprises “an enclosed opening” as required by each of claims 1, 8, and 13 (among other features of claims 1, 8, and 13). While references including US Pub. No. 2003/0074798 A1 to Follo and US Pat. No. 8,745,877 B2 to Szczepanowski et al. each disclose a razor cartridge comprising an enclosed opening, the enclosed openings of these references are each bounded at a front edge by a guard (see guard 26 of Follo and guard 330 of Szczepanowski). Avidor, though, explains that its cartridge already includes a rotary assembly 104 that functions similar to, but more effectively than, a conventional guard having fins (see Avidor at col. 1, lines 46-55). Thus, one of ordinary skill in the art would not be motivated to modify Avidor by providing the cartridge with a guard in front of the rotary assembly such that the cartridge is modified to comprise an enclosed opening, since such a modification would not provide any advantage – the rotary assembly of Avidor is already disclosed as superior to a guard. There is no other known motivation to modify Avidor to have its cartridge comprise an enclosed opening, and thus such as modification would be impermissible hindsight. Thus, claims 1, 8, and 13 as amended overcome Avidor, even as modified in the most recent office action.
Further, neither of US Pub. No. 2003/0074798 A1 to Follo and US Pat. No. 8,745,877 B2 to Szczepanowski et al. teaches a pivoting head pivotally coupled between first and second arms, the pivoting head being configured to receive the razor cartridge as required by each of claims 1, 8, and 13. In Follo, the portion of the handle that extends through the enclosed opening is a structure about which the cartridge pivots. Therefore, even if Follo were somehow modified to include a pivotal structure such as that of EP 0 903 205 A1 to Warner Lambert Company (hereinafter “W-L”), the modified device would not have the portion extending through the enclosed opening in the razor cartridge, and the modified device would still not have a pivoting head to which the razor cartridge is attached. Likewise, even if Szczepanowski were modified to include a pivotal structure such as that of W-L, the modified device would still not have a pivoting head to which the razor cartridge is attached. Therefore, claims 1, 8, and 13 are distinguishable over Follo and Szczepanowski.
Additional references including US Pat. No. 4,797,998 to Motta, US Pat. No. 4,083,104 to Nissen et al., US Pat. No. 5,016,352 to Metcalf, and W-L fail to disclose a razor cartridge comprising an enclosed opening and a pivoting head pivotally coupled between first and second arms, the pivoting head being configured to receive the razor cartridge such that a face of the pivoting head extends through the enclosed opening of the razor cartridge to define a skin interfacing surface as required by claims 1, 8, and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVAN H MACFARLANE/Examiner, Art Unit 3724